Citation Nr: 1611656	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-13 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel

INTRODUCTION

The Veteran had active military service in the Navy from August 1973 to October 1978 and in the National Oceanic and Atmospheric Administration from October 1980 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) following rating decisions in May 2009 and June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for diabetes mellitus, type II, and denied reopening a previously denied claim for service connection for posttraumatic stress disorder (PTSD). 

In March 2015, the RO granted service connection for PTSD.  The Board finds that this grant of service connection constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran does not have diabetes mellitus, type II, that manifested during service, within the one year presumptive period for chronic diseases, or that is otherwise related to service, to include as due to herbicide exposure.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred or aggravated in active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).








REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the claim of service connection for diabetes mellitus, type II, the Veteran was sent a letter in April 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and the Veteran in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed below, the service treatment records do not contain any references to  complaints or treatment for diabetes mellitus, type II or related symptoms.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to diabetes mellitus, type II until several years following separation.  Furthermore, the records contain no evidence other than the Veteran's conclusory lay statements suggesting a causal relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, service connection based solely on continuity of symptomatology is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diabetes is a chronic disease.  See 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  As noted, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases recognized by VA as being chronic and listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), and diabetes is a chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a presumptive basis for diabetes mellitus, type II, if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 U.S.C.A. §  1116(a)(1), (2)(H); 38 C.F.R. §§ 3.307, 3.309.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009).

The Veteran's military personnel files reflect that he served aboard the U.S.S. Midway (CVA-41) in the offshore waters of Vietnam.  There is no indication that this vessel was in inland waterways during the Veteran's period of active duty service.  Further, there is no indication that the Veteran ever went ashore during this time.  Nevertheless, the Board acknowledges that the Court held that VA's interpretation of the regulations designating certain bodies of water offshore as "blue water," rather than inland "brown water" waterway, was inconsistent with the purpose of VA regulations pertaining to inland waterways and the presumption of herbicide exposure in the Republic of Vietnam.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court held that a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways.  Id.  The Court remanded the matter for VA to reevaluate its definition of inland waterways.  Id.  The Court also pointed out that although the herbicide exposure presumption is purportedly applied where there is evidence of spraying, the documents the Secretary relied upon were devoid of any indication that VA made a fact-based assessment of the probability of exposure in the offshore water location from aerial spraying.  Id.

In February 2016, VA issued new guidance on the definition of inland and offshore waterways of Vietnam.  Specifically, VA defined offshore waters as "the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence."  VA determined that Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and, Ganh Rai Bay were considered to be offshore waters of the Republic of Vietnam.  In addition, in February 2016 VA updated its list of US Navy and Coast Guard ships associated with military service in Vietnam to reflect the new guidance issued with respect to the definition of inland and offshore waterways and possible exposure to Agent Orange or other herbicides.

The Veteran contends that he has diabetes mellitus, type II, for which he should be service-connected.  The Veteran has averred that he was exposed to herbicides, to include Agent Orange.  If such was the case, the Board notes that diabetes mellitus, type II, is a presumptive disorder associated with such exposure and therefore service connection would be warranted in this case.  See 38 C.F.R. § 3.309(e) (2015).  Thus, this case turns on the issue of whether the Veteran has demonstrated exposure to an herbicide during military service.  The Board finds that he has not.

The evidence of record comprises the Veteran's service treatment records (STRs), his military personnel records, VA treatment records, and the Veteran's statements.

The Veteran's military personnel records show that he served aboard the U.S.S. Midway from December 1973 to July 1975, to include active service in April 1975 during Operation Frequent Wind.  There is no indication in the records that the Veteran went ashore, and the Veteran has made no statements indicating that he went ashore.  Further, the U.S.S. Midway is not listed within VA's list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records, which is found on VA's website.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated February 5, 2016).

In his STRs, his April 1973 enlistment medical report examination noted normal clinical evaluations and no complaints or diagnosis of diabetes.  Likewise, his June 1976 and September 1978 return to active duty reports of medical examinations noted normal clinical evaluations and no complaints or diagnoses of diabetes.  His October 1984 discharge report of medical examination also noted normal clinical evaluations and no complaints or diagnosis of diabetes. 

VA treatment records showed that the Veteran was diagnosed with diabetes mellitus, type II, in February 2004.

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.  

As an initial matter, the Board finds that the Veteran's diabetes was not manifested within a year of the Veteran's separation from service and, therefore, may not be service connected on that basis.  Specifically, the Board notes that the Veteran was first diagnosed with diabetes in February 2004, over 30 years after service.  See 38 C.F.R. § 3.307(a).  Moreover, there is no argument or evidence that there were symptoms that were early manifestations of subsequently diagnosed diabetes.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  

Next, the Board finds that the Veteran does not qualify for "service in Vietnam."  The Board notes that the Veteran's military and personnel records do not indicate that the Veteran had actual duty or visitation within the Republic of Vietnam.  The records indicate that the Veteran served onboard the U.S.S. Midway between December 1973 and July 1975, which was stationed off the coast of South Vietnam.  An April 2012 VA memorandum determined that the information required to corroborate in-country Vietnam service was insufficient to send to the US Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Record Administration (NARA) records.  The memorandum acknowledged the Veteran's service aboard the U.S.S. Midway, which participated in Operation Frequent Wind, but noted that the Veteran did not respond to the April 2009 initial request for evidence of in-country Vietnam service, or provide any statements, alleging any instance of being "in-country" or the surrounding circumstances of his exposure to herbicides.  

In addition, the Board notes that a May 2009 memorandum from the Joint Services Records Research Center (JSRRC) indicates that:  

JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.

Based on the foregoing evidence, the Board concludes that the Veteran is not presumed to have been exposed to Agent Orange or other herbicides during his period of service, as he was not on the landmass or inland waterways of the Republic of Vietnam during his military service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Further, the Board finds that the Veteran has not demonstrated that he was otherwise exposed to Agent Orange or other herbicides during military service as he did not make any specific allegation as to the manner of such exposure. 

The Board notes that the presumptive service connection statutes and regulations do not foreclose proof of direct service connection; a claimant may prove causation. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (1994).

The Board has also considered service connection based on direct exposure to herbicides.  In this regard, the Veteran contends that his diabetes is solely the result of exposure to herbicides while serving in Vietnam during his period of active duty.  Relevant post-service evidence reflects that the Veteran was first diagnosed with diabetes in February 2004, over 30 years after his separation from active duty.  The Board notes that there were no complaints regarding diabetes or diabetes-related symptoms during service and the endocrine and other systems were normal on the October 1984 separation examination.  Moreover, the Veteran does not allege that he experienced symptoms of diabetes until several years after service.  There is thus no evidence of a nexus between the Veteran's current diabetes and service, and the Veteran's own conclusory statements are not sufficient to indicate that the diabetes may be associated with service such that a VA examination is warranted on this question.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination).

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the service connection claim.  The Veteran does not have diabetes mellitus, type II, that manifested during the one year presumptive period for chronic diseases, that is related to disease or injury incurred in or aggravated during active military service, or that is related to or may be presumed related to herbicide exposure.  Thus, the claim of service connection for diabetes must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.




____________________________________________
JONATHAN HAGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


